NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-3016
                                      ____________

                             MARSHA M. BLISS-MILLER,
                                         Appellant

                                             v.

    LABORERS INTERNATIONAL UNION OF NORTH AMERICA LOCAL 158;
         ROBERT SLICK, Business Agent of Laborers Local Union 158
                            ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                (D.C. No. 3:17-cv-01837)
                      Magistrate Judge: Hon. Karoline Mehalchick
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 14, 2022

            Before: HARDIMAN, RESTREPO and PORTER, Circuit Judges.

                               (Filed: November 17, 2022)

                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Marsha Bliss-Miller appeals the District Court’s judgment for Laborers

International Union of North America Local 158 and Robert Slick following a bench

trial. We will affirm, essentially for the reasons stated by the District Court.

                                               I

       Local 158 operates a hiring hall that refers work to its members in eastern

Pennsylvania. Robert Slick, business agent of Local 158, maintained the hiring list. When

Local 158 had no members available to fulfill a work request, it referred work to

“travelers” (non-Local 158 union members).

       Appellant Marsha Bliss-Miller was a traveler because she was not a member of

Local 158. When union jobs were plentiful in the pipeline industry in eastern

Pennsylvania in 2011 and 2012, Bliss-Miller received two job referrals from Local 158.

Following those jobs, she did not receive a referral from Local 158 for 11 months. Her

last referral was in August 2013. Bliss-Miller later filed a sex discrimination charge with

the Equal Employment Opportunity Commission. Bliss-Miller claimed that two similarly

qualified male travelers, William Hardy and Andrew Hillard, were referred work from

Local 158 through Slick during the same time that Slick told Bliss-Miller no work was

available. The EEOC dismissed her charge.

       Bliss-Miller then sued Local 158 and Slick in the District Court, alleging sex

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq., and retaliation under Title VII and 42 U.S.C. § 1981. She also sought

punitive damages under § 1981. After a bench trial, the District Court found that Bliss-

                                               2
Miller failed to establish discrimination or retaliation and entered judgment in favor of

Local 158 and Slick.1 Bliss-Miller v. Laborers Int’l Union of N. Am. Loc. 158, 2021 WL

4459127, at *8 (M.D. Pa. Sept. 29, 2021). Bliss-Miller appeals.

                                             II2

       We review the District Court’s findings of fact for clear error and conclusions of

law de novo. EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d 253, 273 (3d Cir. 2010). The

parties err to the extent they frame the issues as reviewable under the substantial evidence

and abuse of discretion standards.

                                             A

       To state a prima facie claim for sex discrimination, Bliss-Miller needed to show

that she suffered an adverse employment action under circumstances suggesting

discrimination. Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)). The District Court held

that Bliss-Miller failed to state a prima facie claim because she could not establish such

circumstances—namely, that a person outside her protected class with similar

qualifications was referred for work. Bliss-Miller, 2021 WL 4459127, at *5.

       On appeal, Bliss-Miller argues that evidence at trial “clearly established” that

similarly qualified male travelers received work from Slick while Slick told Bliss-Miller



1
 The parties consented to proceed before a Magistrate Judge pursuant to 28 U.S.C.
§ 636(c).
2
 The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under
28 U.S.C. § 1291.
                                             3
no work was available. Bliss-Miller Br. 10, 13. Bliss-Miller cites Hardy’s testimony that

Slick referred him jobs in 2013, 2014, and 2015. But Hardy’s trial testimony contradicted

his deposition, in which he denied that Slick referred him work during the relevant time

period. Cross-examination revealed Hardy received referrals through his stepfather and

his own connections—not Local 158—for work. The District Court credited the cross-

examination, as well as Slick’s testimony, and found that Hardy acquired referrals

independent of Local 158. Bliss-Miller, 2021 WL 4459127, at *3. Similarly, the District

Court found that Bliss-Miller’s other comparator, Hillard, was not referred work from

Local 158 during the relevant time period. Bliss-Miller, 2021 WL 4459127, at *3.

       The record reveals no clear error in the District Court’s credibility determinations

and subsequent findings of fact.3 Given that Bliss-Miller’s male comparators received

referrals for work independent from Local 158, the District Court did not err in finding no

circumstances suggesting discrimination.

       Even if Bliss-Miller had established a prima facie case of discrimination, there

were legitimate non-discriminatory reasons why she did not receive referrals. The record

reveals a declining number of union jobs in the pipeline industry as of 2013 and that

Local 158 members were considered for work assignments ahead of “travelers” like

Bliss-Miller. There was also no pretext because Bliss-Miller did not demonstrate

evidence of an alternative motive or discrimination. See Fuentes v. Perskie, 32 F.3d 759,



3
 We review credibility determinations for clear error. Bliss-Miller errs to the extent she
argues for the more deferential standard we apply when reviewing summary judgments.
See Vento v. Dir. of V.I. Bureau of Internal Revenue, 715 F.3d 455, 468 (3d Cir. 2013).
                                             4
764 (3d Cir. 1994). Therefore, we affirm the District Court’s judgment for Local 158 and

Slick on Bliss-Miller’s sex discrimination claim.

                                              B

       Bliss-Miller also claims the District Court erred in finding that she failed to

establish a prima facie case of retaliation. The District Court held that Bliss-Miller failed

to demonstrate a causal link between her complaints to Slick and her lack of job referrals.

Bliss-Miller, 2021 WL 4459127, at *7.

       We agree with the District Court’s determination. Bliss-Miller provided no

evidence that Local 158’s or Slick’s actions were motivated by anything other than a

“travelers list” system and a lack of employment opportunities. And even if Bliss-Miller

had established a prima facie case of retaliation, as discussed above, the District Court

correctly found that there were legitimate nondiscriminatory reasons why Bliss-Miller did

not receive referrals, and that there was no pretext. Finally, Bliss-Miller’s claim under 42

U.S.C. § 1981 fails because no racial discrimination was argued. See Georgia v. Rachel,

384 U.S. 780, 791 (1966) (describing § 1981 as “intended to protect a limited category of

rights, specifically defined in terms of racial equality”).

       For the reasons stated, we will affirm.




                                               5